Citation Nr: 0427177	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  03-35 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for sleep apnea as 
secondary to the service-connected respiratory disability.  

2.  Entitlement to an increased rating for the service-
connected respiratory disability (including asthma, chronic 
bronchitis, emphysema, and chronic obstructive pulmonary 
disease (COPD)), currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from July 1975 to March 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination in October 2002 
by the Reno, Nevada, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In March 2004, the appellant and his representative appeared 
at a hearing held in Las Vegas, Nevada, before the 
undersigned.  A transcript of that hearing is of record.  

In September 2004, a Motion to Advance this appeal on the 
Board's docket due to financial hardship was filed by the 
representative on behalf of the appellant.  The Board granted 
this motion in that same month.  Unfortunately, for the 
reasons discussed below, a remand is required for further 
development pertaining to both issues certified on appeal to 
the Board at this time.  


REMAND

The RO has conceded in the statement of the case issued in 
October 2003 that the service-connected respiratory 
disability includes asthma, chronic bronchitis, emphysema, 
and COPD.  Under Diagnostic Codes 6600 (chronic bronchitis), 
6603 (emphysema) and 6604 (COPD), information concerning the 
maximum oxygen consumption (measured in ml/kg/min.) and the 
DLCO(SB) is required for rating purposes.  Unfortunately, 
while the report of the most recent official VA examination 
of the appellant in August 2003 includes the reported values 
for FVC, FEV-1 and FEV-1/FVC, there are no reported values 
for DLCO(SB) or for maximum oxygen consumption (measured in 
ml/kg/min.), nor did the examiner give any indication, as 
requested by the RO, as to why these tests were not 
clinically indicated if they were not included in the report 
of the examination.  Accordingly, the examination report is 
inadequate for rating purposes and another pulmonary 
examination of the appellant is required.  

In addition, the VA medical consultant who examined the 
appellant in August 2003 concluded that his sleep apnea was 
related to his obesity and, as such, was "perhaps" not a 
service-connected problem.  The law requires a greater degree 
of certainty in medical evidence which is used to decide a 
claim for VA benefits.  See 38 C.F.R. § 3.102 (2003); cf. 
also Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

Finally, a large mass of material was recently received at 
the Board from the Social Security Administration without a 
waiver by the appellant of his right to have the RO initially 
review this evidentiary material.  

A remand of this appeal is required to remedy all of the 
deficiencies noted above.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should request the appellant 
to submit any pertinent evidence in his 
possession and to either submit or 
provide the information and any necessary 
authorization to enable the RO to obtain 
any other medical evidence, not already 
of record, pertaining to treatment or 
evaluation of the disabilities at issue.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  When the above development has been 
completed, the RO should schedule the 
appellant for a VA medical examination to 
determine the severity of the service-
connected respiratory disability and the 
etiology of his sleep apnea.  This 
examination must include a review of the 
claims file and (a) pulmonary function 
tests which include FEV-1, FVC, FEV-
1/FVC, DLCO(SB), and maximum oxygen 
consumption (measured in ml/kg/min); 
values for each must be obtained and 
reported or the examiner must indicate 
why a particular test was not clinically 
indicated; (b) the examiner should also 
clarify whether the appellant requires 
inhalational anti-inflammatory 
medication, or daily inhalational or oral 
bronchodilator therapy, or intermittent 
(at least three per year) courses of 
systemic (oral or parenteral) 
corticosteroids, or daily use of systemic 
(oral or parenteral) high dose 
corticosteroids or immuno-suppressive 
medications, after a review of the 
relevant outpatient treatment records; 
(c) the examiner should also provide an 
opinion as to whether the symptoms 
reported by the appellant are supported 
by objective findings; and (d) the 
examiner should also provide an opinion, 
based upon a review of the material 
contained in the claims file, as to 
whether it is likely, unlikely, or as 
likely as not, that the appellant's sleep 
apnea was caused or chronically worsened 
by the service-connected respiratory 
disability.  The rationale for all 
opinions expressed should also be 
included in the report of this 
examination.  

5.  After all appropriate development has 
been completed, the RO should 
readjudicate the current claims on a de 
novo basis.  

If any benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


